Citation Nr: 1500454	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  09-00 294A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), rated as 50 percent disabling prior to September 15, 2009, and 70 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel





INTRODUCTION

The Veteran served on active duty from August 1975 to December 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Milwaukee, Wisconsin.  

In January 2009, the Veteran requested a RO hearing.  He subsequently withdrew the request.  

In May 2010, the RO granted an increased rating of 70 percent for service-connected PTSD, effective September 15, 2009.  (It appears that the RO choose this date by mistaking the October 15, 2009, VA examination as having occurred on September 15, 2009.)  

In July 2014, the Board remanded the case for additional development.


FINDINGS OF FACT

1.  Prior to September 15, 2009, the Veteran's PTSD symptoms more closely approximate a severity of occupational and social impairment with reduced reliability and productivity due to symptoms such as irritability, depression, anxiety, and insomnia. 

2.  Beginning September 15, 2009, service-connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but has not been productive of total social and occupational impairment.



CONCLUSIONS OF LAW

1.  Prior to September 15, 2009, the criteria for a rating higher than 50 percent for PTSD were not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014). 

2.  The criteria for a total rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

For rating claims, the law requires VA to notify the claimant that, to substantiate a claim, the claimant was must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of the specific diagnostic codes that are to be considered.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Letters dated in December 2007 and September 2008 apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  These letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the September 2008 letter was not received prior to the initial February 2008 adjudication, he had an opportunity to submit information and evidence in light of this notice prior to the multiple subsequent adjudications by the RO.  This course of corrective action satisfies VA's notice requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  A remand for additional notification about how to substantiate the claim is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) disability records.  The Veteran has received treatment from VA Medical Centers (VAMC) in Wisconsin and California.  Review of the record indicates that the Veteran moved from Wisconsin around March 2009 to California and then moved back to Wisconsin around August 2010.  Consequently, VAMC Palo Alto records from October 2009 to July 2010 were obtained.  

Notably, the October 2009 VA examination report references a September 2009 VA Palo Alto mental health outpatient treatment.  The September 2009 VA treatment record is not currently associated with the record.  The October 2009 VA examination report related the Veteran's recent mental health.  Notably, the Veteran denied any suicide attempts, legal trouble, or inpatient treatment since moving to California.  The October 2009 VA examination report does not contain any medical or lay evidence to suggest that the Veteran experienced PTSD symptomatology of a severity to warrant a total rating since he arrived in California as detailed below.  The September 2009 VA treatment record reportedly listed a GAF score of 55, indicative of moderate symptoms.  A remand to obtain VAMC Palo Alto treatment records from March to September 2009 would not raise reasonable possibility of substantiating a claim for an increased PTSD disability rating.  38 C.F.R. § 3.159(d).

The Veteran was afforded December 2007, October 2009, and August 2014 VA examinations to assess the severity of his service-connected PTSD.  There is no indication that the Veteran's service-connected PTSD has materially worsened since the August 2014 VA examination.  

The record reflects substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The current record includes:  outpatient treatment from the VAMC in Milwaukee, October 2009 to July 2010 Palo Alto VAMC outpatient treatment records, and an August 2014 VA PTSD examination report.  The AOJ re-adjudicated the claim in October 2014.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied.

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which allows for ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, according to the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are intended to serve as examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  (The Board recognizes that the Veterans Benefits Administration now utilizes DSM-5; however, the VA Secretary has indicated that the change does not apply to claims pending before the Board, such as this one.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

Notably, a GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or, any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.  

The Federal Circuit has also recently stated that evaluation under § 4.130 is "symptom-driven" and that "a veteran may only qualify for a given disability rating under [these criteria] by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that § 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

February 2007 VA mental health clinic (MHC) records show that the Veteran had been in jail for 9 months as his probation was revoked.  The Veteran reported sleep difficulties from nightmares about service.  Mental status examination (MSE) showed the Veteran to have normal speech, goal directed thoughts, fair mood, and full range of affect.  Psychosis was not observed and the Veteran denied any suicidal or homicidal ideations.  The clinician assessed some psychiatric symptoms with sleep disturbances.  The Veteran was prescribed trazodone for sedation.  

April 2007 VA MHC notes contain similar findings to the February 2007 MSE and the examiner commented that the Veteran was "stable overall."  June and August 2007 VA MHC notes reflect similar findings.

July 2007 VA social worker report reflects that the Veteran had anger management issues, but he denied homicidal or suicidal ideations.

September 2007 VA MHC records indicate that the Veteran was in jail for 9 months on false charges and was currently registered as sex offender.  He had been living in a transitional group home.  He reported that he assisted with repairs in the home.  He stated that he struggled with his identity and transitioning from jail.  He denied suicide ideation, but expressed apathy regarding death.  The examiner listed pain disorder with medical and psychological factors, bipolar disorder, and PTSD per chart as the psychiatric diagnoses.  

September 2007 VA Social Worker notes reflect that the Veteran denied suicidal/ homicidal ideation.  He continued to live in a group home and volunteer at the facility.  

October 2007 VA MHC notes reflect that the Veteran reported doing "fairly well."  He reported sleep problems.  MSE was unremarkable and an assessment of "stable overall" was continued by the clinician.  A similar assessment was made in January 2008.

In his November 2007 claim, the Veteran requested an increased rating for service-connected PTSD.  

The Veteran was afforded a December 2007 VA PTSD examination with review of the claims folder.  The examiner noted that the Veteran had not had any inpatient treatment since June 2006.  He continued to seek outpatient MHC treatment and used several medications to treat psychiatric symptoms.  In February 2007, the Veteran had some sleep problems, but his other PTSD symptoms remained fairly stable.  The examiner noted a history of depression related to chronic pain, which included low back disability, high cholesterol, peripheral neuropathy, and gastroesophageal reflux disorder (GERD).  For PTSD symptoms, the Veteran reported having nightmares once or twice a week.  He also related passive suicide ideations without intent or plan.  He also experienced hypervigilance and anxiety.  He expressed frustration with his recent incarceration, indicating that he was innocent.  He was released in December 2006 and continued to live in a sheltered residence.  He volunteered at the residence by performing housekeeping.  He described the living arrangement as going "fairly well."  He reported general labor as his occupation and indicated he would begin looking for employment in February 2008.  He spent his time watching movies, performing miscellaneous handiwork, and writing his autobiography.  He denied any substance abuse problems and suicidal or homicidal ideations.  The examiner commented that the Veteran described an overall stable psychosocial functional status.  

MSE showed that the Veteran did not have thought process or communication impairment or psychosis.  Eye contact and interaction were normal.  He showered on a weekly basis, but otherwise maintained minimal personal hygiene.  He was fully oriented, but reported some short-term memory problems.  He denied panic attacks, obsessive behaviors, and impaired impulse control.  He endorsed an occasional depressed mood and indicated it may be linked to his physical health.  He endorsed hypervigilance, poor sleep, and low energy.  The examiner noted that the Veteran could not state whether his PTSD had increased or decreased over the past year and a half.  The examiner commented that his review of the medical records suggested stable symptoms.  He continued the diagnosis of PTSD and depression, moderate severity.  He reported that the Veteran's depression was separate from his PTSD symptoms and more likely related to chronic pain.  He listed a GAF of 52 for PTSD symptoms and a GAF of 55 for depression symptoms.  He again stated that the Veteran psychiatric symptoms had been fairly stable.  He characterized the effects of PTSD symptoms are being productive of occasional decreases in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.  He believed the Veteran's PTSD posed moderate occupational limitations.  

February 2008 VA MHC records reflect that the Veteran was participating in pain management group therapy.  The clinician noted the Veteran's report of depression.  He had a recent suicidal ideation and coped by contacting a friend.  The clinician reported that the Veteran's mood appeared dysphoric with congruent affect.  She did not observe current suicide/homicide ideation.  Insight and judgment appeared intact.  She assessed depression, pain disorder with medical and psychological factors.  

March 2008 VA MHC records reflect that the Veteran was actively dating despite having trust issues.

April 2008 VA MHC records show that the Veteran reported "doing ok overall."  He had recent orthopedic surgery and used a wheelchair.  He was occupying his time by working a retail store with others.  He had variable sleep.  MSE was unremarkable.  An assessment of "stable overall" was listed.  

August 2008 SSA Disability Determination and Transmittal report shows that the Veteran was deemed disabled for SSA purposes beginning August 4, 2001.  A primary diagnosis of disorders of the back and secondary diagnosis of affective or mood disorders was listed as the disabling conditions.  

September 2008 VA MHC records include a self-assessment of "fair."  However, the Veteran recently had a depressed mood, erectile dysfunction and experienced some suicidal ideations.  His appetite had also decreased.  MSE was notable for a down mood.  The clinician did not find current suicidal ideation.  He assessed "some dysphoria."  

October 2008 VA MHC records reflect that the Veteran missed an appointment.  He denied suicidal thoughts and affirmed that he would attend the next scheduled meeting.

November 2008 VA MHC records include a self-assessment of "doing alright."  He inquired about adjusting medications, citing continued erectile dysfunction.  MSE was unremarkable and a "stable overall" assessment was given.  

December 2008 VA occupational consultation records show that the Veteran underwent therapy to cope with low back pain.  The Veteran complained about pain while standing, sitting, and transfers.  For his upper extremities, he exhibited decreased strength and was noted to have had a prior crush injury.  He was provided compensating tools to avoid painful movements.   

In December 2008, the Veteran reported that he had a work history of general labor from January to March 2007 with marginal wages.  His agency/ employer sent a letter confirming his report and noted that he was still registered for work.   

February 2009 VA MHC records reflect that the psychiatric medication helped to reduce symptoms, but that the Veteran wanted to restart counseling.  His current symptoms included insomnia and hypervigilance.  He also experienced isolation, irritability, exaggerated startle, and flashbacks, among other symptoms.  He reported having frequent suicide ideations, but expressed restraint from acting on those thoughts.  He currently used cannabis as self-medication.  He reported being currently single and renting an apartment with a male friend.  He was in communication with his sisters.  He received SSA disability.  His work history included commercial driving and electrician work.  He currently spent his time writing an autobiography, working on model cars, attending rummage sales, and participating in a singles group.  MSE showed the Veteran to be fully oriented and have normal speech.  His behavior was cooperative, but he exhibited a "disheveled" appearance.  Mood was depressed with a blunted affect.  Thought process was normal and coherent.  Thought content was notable for intrusive memories.  He expressed a passive suicide ideation with contacts for safety.  Insight and judgment were deemed good and memory was intact.  The examiner additionally characterized the Veteran as mistrustful, hypervigilant, and guarded.  He diagnosed chronic PTSD, depression, and rule out cannabis abuse.  A GAF of 45 was listed.  The initial treatment plan was listed as decreasing hypervigilance and improving sleep.  He reported that he was not a significant risk for suicide.  The examiner noted the Veteran was able to maintain his mood satisfactorily for outpatient treatment.  

In October 2009, the Veteran was reexamined for PTSD with review of the claims folder.  The Veteran continued to take medication and described it as helpful.  He reported a suicide attempt approximately a year ago in detail.  He endorsed the following PTSD symptoms: intrusive thoughts, recurrent nightmares, physiological reaction to stressor reminders, avoidant thoughts, marked diminished interest in significant activities, detachment, restricted affect, foreshortened future, irritability, difficulty concentrating, hypervigilance, and startle reflex.  He reportedly "sees things in shadows" and occasionally hears something "like a whispering."  He stated these episodes had occurred over the past few years.  He had short-term memory difficulty.  He reported constantly locking his door and experiencing anxiety in crowds.  He had poor impulse control.  For his occupation, he reported being a part time "handyman" for his landlord, but recently left the job due to his move.  He described his work history as construction labor.  However, he did not believe he was capable of gainful employment due to his low back disability.  He also acknowledged having anger management problems limiting his employability.  He described himself as having friends and relationships with his family members.  He acknowledged current marijuana use.  

MSE showed the Veteran to present in a wheelchair.  He reported he could walk with a cane, but found the wheelchair to be more comfortable.  He did not exhibit grossly inappropriate behavior.  Eye contact was fair and speech was normal.  He did not have thought impairment.  The examiner noted visual illusions and questionable auditory hallucinations.  Suicidal or homicidal ideations were not found, but the Veteran expressed passive suicidal ideation.  Mood was assessed as down.  The Veteran was independent in activities of daily living.  The examiner diagnosed PTSD with secondary depression and anxiety and cannabis dependence.  A GAF of 40 was given.  The Veteran reported that he was unable to manage his finances due to cannabis dependence.  The examiner additionally commented that the Veteran is not clinically stable enough to work.  He reported that PTSD, depression, and anger management significantly contribute to his unemployability; although the Veteran is recognized by SSA as unemployable due to a low back disability.  He surmised that the Veteran's clinical status had deteriorated since the last VA examination.  

February 2010 VA MHC records reflect that the Veteran needed a medication refill.  He reported symptoms consistent with PTSD, anxiety, and depression.  Medication was helpful in managing his symptoms. 

March 2010 VA MHC records reflect that the Veteran continued to have chronic passive suicidal ideations, but adamantly asserted he would not act on these ideations.  He reported having social support from his church.  

August 2010 VA MHC records reflect that the Veteran had moved back from California.  He reported a stressor of his fiancée being killing in a recent motor vehicle accident.  He experienced fleeting suicide ideation, but adamantly denied any intention about acting on those thoughts.  He denied anxiety and reported having a good social support network.  

October 2010 MHC records reflect that the Veteran was grieving the recent death of a woman he had been dating.  He continued to report suicidal thoughts, but affirmed no intention of acting on them.  He continued to use cannabis.  He indicated a depressed mood by excessive sleep, forgetfulness, increased smoking, and weight loss of 50 pounds over the past four months.  MSE was notable for a depressed mood, constricted affect, limited eye contact, and below average grooming.  He was fully oriented, displayed appropriate speech, linear and appropriate thought process.  No psychosis or homicidal ideation was noted.  The examiner commented that the Veteran had a "mild" risk of self-harm, but it was manageable in outpatient treatment.  He assessed depression with a slight increased due to the recent female friend death stressor.  He reported that the Veteran functioned marginally on limited income and social support.  Notably, PTSD continued causing low trust and intimacy issues.  

Subsequent October 2010 VA MHC records reflect that the Veteran visited the primary care clinic and expressed suicide ideation.  He was immediately referred to the MHC.  He reported increasing depression, citing the death of his female friend.  He had increased sleep disturbances.  He had self-harm thoughts, but declined inpatient treatment.  He reported that he currently felt safe.  MSE was notable for flat affect, monotone voice, disheveled appearance; however, no manic or psychosis symptoms were observed.  The clinician assessed history of service-connected PTSD, long term depression with increased symptoms due to recent stressor.  His medication was adjusted and a follow-up consultation was placed.  

November 2010 VA MHC records reflect that the Veteran continued to have a depressed mood and passive suicide ideation.  The Veteran declined inpatient treatment citing coping ability via caring for his cat and assisting others.  He was active with church.  MSE showed the Veteran to be fully oriented with a euthymic mood.  He had a congruent affect, good eye contact, normal voice, good hygiene, linear thought process, and appropriate thought content.  He denied active homicidal/ suicidal ideation.  His behavior was organized and cooperative.  His memory and cognition appeared intact.  The examiner assessed a persistent down mood.  

December 2010 VA MHC records reflect continued depression and recent suicide ideations.  MSE findings were substantially similar to the November 2010 MSE findings.  The examiner assessed that the risk for self-harm was not imminent and the Veteran was cooperative in planning inpatient treatment.  

January 2011 VA MHC records include a self-assessment of "doing okay overall."  The Veteran reported assisting others and not having an overly down mood.  MSE was unremarkable.  The clinician assessed the Veteran as stable overall.  

March 2011 VA MHC records show that the Veteran continued to struggle with his emotions and experienced chronic suicide ideations and social alienation.  He wanted to date his roommate.  He kept busy with small repair projects and trading miscellaneous household items.  He attended church.  He needed a Court ordered assessment following his recent arrest for cannabis possession.  MSE noted a depressed mood, constricted affect, excessive eye contact, poor hygiene, and continuing suicide ideation.  Speech, thought process, behavior, and cognition were satisfactory.  No psychosis was observed.  The examiner assessed that the Veteran continued to be socially isolated and experiencing suicide ideations. 

April 2011 VA MHC records reflect findings substantially similar to those recorded in the above January 2011 notes.  

November 2011 VA MHC records reflect that the Veteran forgot his initially scheduled appointment.  He reported feeling isolated and contemplated moving to another town.  He believed he was still grieving the loss of his friend.  MSE was unremarkable.  The examiner continued an assessment of stable overall, but noted residual features and grieving.  

December 2011 VA MHC phone contact reflects that the Veteran stated "[he] wasn't doing too well" and needed to return to the clinic.  The following day, the Veteran reported an improved mood and being busy with various activities.  

January 2012 VA MHC notes reflect findings substantially similar to those recorded in the prior January, April, and November 2011 notes above.  

July 2012 VA MHC notes reflect that the Veteran had a chronic down mood.  He had difficulty with motivation and sleep.  Chronic pain issues continued to persist.  He was currently staying with a female friend.  MSE was unremarkable.  The examiner adjusted the Veteran's medication regimen.  

December 2012 VA MHC records reflect that the Veteran continued to have a down mood.  He lived with roommates.  MSE showed a dysthymic mood, constricted affect, good eye contact, and normal speech.  Hygiene and grooming were poor.  Thought process and eye contact were normal.  No psychosis, memory disorder, or suicidal/homicidal ideation was noted.  The examiner concluded that the Veteran's mood had decreased compared to 2-3 years ago.  

January 2013 VA MHC records reflect that the Veteran had an improved mood.  MSE was unremarkable.  However, March 2013 VA MHC records reflect that the Veteran was nearly incapacitated by his depression.  He forgot his scheduled appointment.  

June 2013 VA Social Worker notes reflect that the Veteran had a low mood and associated suicide ideation.  The examiner offered inpatient admission and issued a safety plan, but the Veteran declined.  The Veteran reported having a good day.  He stated that he generally watched television and read books.  He was invited to a gathering, but declined since he felt uncomfortable with 9 people attending.  He stated that he also enjoyed fishing.  He was scheduled for a therapy session. 

July 2013 VA MHC records reflect that the Veteran had great difficulty with depression, but adamantly denied any homicidal/suicidal ideations due to their consequences.  He was isolative at home; however, he recently went to the lake with another individual and enjoyed the trip.  He reported visual hallucinations of "seeing something in corner" of my eye.  He reported reduced sleep, limited appetite, reduced energy, and passive suicide ideation.  He continued to use alcohol and marijuana.  He reported having a female companion and letting a homeless couple occasionally live at his residence.  However, he complained about being socially isolated.  MSE was remarkable for slowed speech, which was goal oriented and easily interruptible.  Affect was described as restricted.  The examiner diagnosed PTSD and dysthymia.  

August 2013 VA MHC records reflect that the Veteran was concerned about suicide ideations.  He was having unspecified difficulty with his roommates.  

September 2013 VA Social Worker notes reflect that the Veteran continued to have chronic recurrent suicide ideations, approximately once a week.  

September 2013 VA MHC notes are substantially similar to the findings reported in July 2013 records and continued his reports of recurrent passive suicide ideations.  

In October 2013, the Veteran had an assessment for Veteran's Treatment Court due to a pending drug charge.  Clinical impressions reflect him presenting with poor grooming and hygiene in addition to chronic suicide ideations.  He denied perceptual disturbances.  He had a recent history of daily cannabis use.  The examiner assessed PTSD from civilian and military causes and cannabis dependence.  A GAF of 45 was listed.  

October 2013 to October 2014 VA MHC, primary care, and social worker records reflect a similar pattern of a depressed mood with some fluctuation and continued cannabis use.  Notably, suicide ideations were not reported.  The Veteran became married; however, reports suggest that it was not a traditional marital relationship.  The most recent October 2014 records reflect that the Veteran attended a social gathering with his wife.

The Veteran was reexamined for PTSD in August 2014.  The examiner reiterated the PTSD diagnosis and declined to provide any additional diagnosis.  He assessed the Veteran's social and occupational impairment as productive of deficiencies in most areas of functioning.  The Veteran reported having contact with various family members and a stable living situation.  He was married and lived with his spouse and sister-in-law.  He needed some assistance with activities of daily living due to his neurological disorder.  He reported continued avoidant behaviors.  He limited his outings from the house as much as possible.  He experienced irritability when situations did not follow his plan.  He had difficulty forming relationships with others.  He was currently unemployed.  He tried to volunteer, but his status as a registered sex offender made volunteering complicated.  He believed his medical disability and PTSD made him unemployable.  The examiner advised the Veteran about the purpose of the examination and encouraged him to report any critical information that did not emerge from the clinical interview.  

The examiner detailed the prior VA PTSD examination report and noted that the Veteran had subsequent GAF scores ranging from 45-60.  He detailed several VA MHC clinical records since the prior examination.  He noted that the Veteran continued to be registered as a sex offender and had a legal episode involving marijuana without serving time.  He acknowledged the Veteran's marijuana use history, but declined to assign a separate substance abuse diagnosis.  He detailed how the Veteran met each PTSD criterion.  He noted symptoms of: depressed mood, anxiety, chronic sleep disorder, mood/motivation disturbances, difficulty maintaining effective relationships, difficulty adapting to stressful circumstances, and suicidal ideation.  MSE showed a dysphoric/ stable mood with consistent affect.  He denied current suicide ideation.  He did not exhibit any gross impairment due to thought, speech, or cognitive disorder.  He was able to communicate sufficiently for the interview.  The examiner characterized the Veteran's PTSD symptoms as moderate to severe.  He cited the Veteran's reports of worsening anxiety, sleep issues, and depression.  These symptoms were present most days of the week.  

The August 2014 examiner reported that the Veteran's PTSD symptoms, standing alone, were not productive of unemployability.  He stated that the Veteran's physical disabilities and sex offender status were the most substantial causes of his unemployability.  He detailed that the PTSD symptoms caused moderate/ severe impairment on any interpersonal work relationship.  They caused moderate impairment on the Veteran's ability to follow instructions, communicate, and solve mechanical problems.  They caused moderate/ severe impairment on the Veteran's ability to maintain work task persistence and pace.  The examiner commented that clinical studies found individuals with PTSD to have less impairment in controlled environment with minimal social interaction or unexpected noises.  He concluded that the Veteran did not show total occupational and social impairment.  

The Veteran contends that his service-connected PTSD symptoms are more disabling than reflected by the currently assigned 50 percent rating prior to September 15, 2009 and 70 percent rating thereafter. 

(a) Rating in excess of 50 percent prior to September 15, 2009

The symptoms of the Veteran's service-connected PTSD symptoms more closely approximated the criteria for a 50 percent rating under Diagnostic Code 9411 prior to September 15, 2009.  There is evidence of impairment in the areas of work, thinking, and mood in that the Veteran has reported such symptoms as impaired concentration and memory, nightmares, intrusive thoughts, hypervigilance, occasional suicidal ideation, anxiety, and depression.  However, these PTSD symptoms have more closely approximated reduced reliability in social and occupational function as opposed to deficiency in most areas of function as explained below.    

During this period, the Veteran successfully lived in a group home following his release from jail.  (VA MHC records from September 2007 and December 2007 VA examination report).  Although he was unmarried, March 2008 VA MHC records reflect that he was actively dating.  Several treating clinicians assessed the Veteran's mental health as generally stable.  (VA MHC reports from February 2007, April 2007, October 2007, January 2008, April 2008, November 2008; VA examination report from December 2007).  The Veteran acknowledged his mood as being okay or acceptable on several occasions.  (VA MHC records from October 2007, April 2008, September 2008, and November 2008).  These records weigh against finding PTSD symptoms productive of deficiencies in most areas of functioning.  

Notably, the Veteran has not had gainful employment during this period.  Review of SSA records indicates that the Veteran had significant orthopedic disabilities, in addition to psychiatric symptoms, that rendered him disabled.  (See also December 2008 VA occupational therapy records).  He was obviously unemployable through his period of incarceration in 2006.  Following his release, he moved to a group home and worked in a sheltered environment as part of his stay.  He informed the December 2007 VA examiner that he had a work history in general labor and intended to start looking for employment in February 2008 per the terms of group housing agreement.  A December 2008 letter from an employment agency reflects that the Veteran had not worked since March 2007, but was still registered for work.  Viewing the record as whole, it appears the Veteran's unemployability was mostly caused by physical disabilities and prior incarceration, rather than service-connected PTSD symptoms.  The weight of the evidence weighs against a finding that the Veteran had deficiencies in most areas due to PTSD symptoms.  

The December 2007 VA psychologist determined that the general severity of the Veteran's PTSD symptoms approximated reduced reliability in social and occupational function and listed a GAF of 52 for moderate symptoms.  The Board considers the December 2007 VA examination report highly persuasive since it was by a psychologist, based upon clinical interview and review of the evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In summary, the above reports indicate that the Veteran's PTSD symptoms more closely approximated a reduced reliability in social and occupational function as opposed to deficiencies in most areas of function.    

The Board notes that the February 2009 VA MHC records suggest that the Veteran's PTSD symptoms had increased.  At that time, the Veteran requested additional psychiatric treatment via counseling.  The clinical report was notable for additional PTSD symptoms of frequent passive suicide ideation and disheveled appearance.  These symptoms are explicitly contemplated by the 70 percent rating criteria.  38 C.F.R. § 4.130, Diagnostic Code 9411.  The treating clinician lowered the GAF to 45 for serious symptoms (the most recent GAF was 52 the December 2007 VA examination).  However, he did not recommend inpatient treatment and assessed the Veteran's suicide risk as low.  The additional portions of the MSE indicate that the Veteran was fully oriented without any psychosis.  He had satisfactory function in behavior, speech, insight, judgment, and memory.  The examiner determined that the Veteran's mood was sufficiently controlled for outpatient treatment.  The Veteran was then able to successfully move from Wisconsin to California.  The October 2009 VA examiner indicates that the Veteran did not have any significant history between February 2009 and October 2009.  He referenced the most recent clinical history as a September 2009 GAF of 55, which suggests moderate symptoms.  Viewing the record as a whole, the Board does not find the February 2009 VA MHC report sufficient to show a factually ascertainable increase in disability to warrant a 70 percent rating for PTSD prior to September 15, 2009.  Id.; Vazquez-Claudio, 713 F.3d at 116-17. 

(b) Rating in excess of 70 percent beginning September 15, 2009

Beginning September 15, 2009, the Veteran's service-connected PTSD has been rated as 70 percent disabling.  As explained below, the Board finds the evidence weighs against assigning a total rating for service-connected PTSD at any time during the appeal.  

Since September 15, 2009, the Veteran's PTSD symptoms have been productive of deficiencies in occupational and social function due to symptoms such as: depression, chronic passive suicide ideation, instances of poor hygiene, visual and auditory hallucinations, memory impairment, and hypervigilant and isolative behavior, among other symptoms.  However, these PTSD symptoms are not of a severity to cause complete or total loss in social and occupational function as explained below.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, Diagnostic Code 9411.   

The Veteran has been able to maintain some social contact with family and roommates.  He reported attending church and participating in volunteer-type activities on occasion.  He had been dating and ultimately got married in 2014.  (See August 2010; October 2013 to October 2014 VA MHC records).  He has always presented as being fully oriented to person, place, and time, and he exhibited cooperative and communicative behavior to treating clinicians.  Although he has occasional memory loss or lapses, it did not prevent him from living independently or participating in VA outpatient care.  Notably, VA examination reports from October 2009 and August 2014 reflect conclusions that the Veteran's PTSD symptoms are not productive of total social and occupational impairment.  The Board considers the October 2009 and August 2014 VA examination reports highly persuasive since they were conducted by a psychiatrist and psychologist, respectively, based upon clinical interview and longitudinal review of the evidence.  

It appears the Veteran's most significant symptom has been severe depression resulting in persistent passive suicide ideations.  Such symptoms were noted in many VA MHC records from February 2009 to October 2013.  Nevertheless, the passive suicide ideations were not of a severity to necessitate inpatient treatment.  Although the Veteran was referred to voluntary inpatient treatment on several occasions, he declined it.  On several instances, treating clinicians clearly affirmed that he was sufficiently stable for outpatient treatment.  (See VA MHC records from February 2009, October 2010, December 2010, November 2011, June 2013, and generally October 2013 to October 2014).  Thus, the Board finds that the persistent passive suicide ideations are not severe enough for a total rating.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, Diagnostic Code 9411.   

The Veteran reported perceptional disturbances from audio/ visual hallucinations on at least two occasions.  (October 2009 VA examination report; VA MHC notes from July 2013).  However, many MSEs were negative for psychotic thought process.  Again, the Veteran has always presented fully oriented to person, place, and time and on numerous instances treating clinicians made negative findings for psychosis.  Thus, the Board finds that any perceptual disturbances experienced by the Veteran are not of a sufficient severity to warrant a total rating.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, Diagnostic Code 9411.   

The Veteran has also exhibited poor hygiene on occasion.  (See VA MHC records from February 2009, October 2010, March 2011, December 2012, and October 2013).  However, there are numerous reports of adequate hygiene.  (See VA MHC records from November 2010, December 2010, January 2011, April 2011, November 2011, July 2012, July 2013, generally October 2013 to October 2014).  His poor hygiene has not been shown to be of a severity to approximate total social and occupational impairment.  As noted, the Veteran maintained social contacts with family, roommates, and most recently his wife.  The evidence does not show that the Veteran's episodes of poor hygiene are of sufficient severity to approximate total social and occupational impairment.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, Diagnostic Code 9411.   

For the reasons stated above, the Board finds that the Veteran's overall PTSD symptomatology picture does not approximate the total rating criteria at any time during the claims period.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.

Additional rating considerations

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected PTSD to be fully contemplated by the rating criteria.  The symptoms consist of:  depression, chronic passive suicide ideation, instances of poor hygiene, visual and auditory hallucinations, memory impairment, and hypervigilant and isolative behavior, among other symptoms.  These symptoms are fully addressed by the rating criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Additional action to consider a claim for a total rating based on individual unemployability (TDIU) is not necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has been not been gainfully employed during the entire claims period.  He reports a work history as a general laborer.  Nevertheless, he has a complicated disability picture.  He has significant physical disabilities and is a registered sex offender with significant periods of incarceration.  It is reasonable to infer that these non-service issues would greatly diminish any employment prospects before considering the occupational impairment from service-connected PTSD symptoms.  In fact, the December 2007 and August 2014 VA examiners indicated that the Veteran's PTSD symptoms, standing alone, were not of a severity to cause unemployability.  

Meanwhile, the October 2009 VA examiner noted the Veteran's physical disabilities, but expressed a positive TDIU opinion.  The Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

The Board finds the August 2014 VA examiner's medial opinion to be more persuasive.  His report reflects a clear distinction between service-connected PTSD symptoms and non-service impairment from physical disabilities or convict status.  He reported that the PTSD symptoms caused moderate to severe impairment in several work facets.  It is reasonable to assume that he made these determinations based upon his clinical experience, review of the record, and clinical interview.  Meanwhile, the October 2009 VA examiner's report does not provide much detail as to how the service-connected PTSD symptoms, standing alone, would preclude all forms of gainful employment.  The Board finds the rationale used by the August 2014 examiner to generally be more plausible than the one expressed by the October 2009 VA examiner.  Caluza, 7 Vet. App. at 510-511.  This is because the Veteran's PTSD symptoms do not pose total social and occupational impairment and his non-service connected issues are productive of unemployability in and of themselves.  For the above-stated reasons, TDIU based on PTSD is not warranted at this time.


ORDER

Higher ratings for PTSD are denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


